   Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 1 of 12 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

PAUL PARSHALL, Individually and On                  )
Behalf of All Others Similarly Situated,            )
                                                    )
                       Plaintiff,                   )
                                                    )   Case No. 3:18-cv-862
       v.                                           )
                                                    )   JURY TRIAL DEMANDED
ACCESS NATIONAL CORPORATION,                        )
JOHN C. LEE IV, MICHAEL G.                          )   CLASS ACTION
ANZILOTTI, J. RANDOLPH BABBITT,                     )
CHILDS F. BURDEN, MICHAEL W.                        )
CLARKE, JOHN W. EDGEMOND,                           )
MARTIN S. FRIEDMAN, THOMAS M.                       )
KODY, GARY D. LECLAIR, MARY LEIGH                   )
MCDANIEL, JANET A. NEUHARTH,                        )
ROBERT C. SHOEMAKER, and UNION                      )
BANKSHARES CORPORATION,                             )
                                                    )
                       Defendants.                  )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges

upon personal knowledge with respect to himself, and upon information and belief based upon,

inter alia, the investigation of counsel as to all other allegations herein, as follows:

                                    NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 5, 2018 (the

“Proposed Transaction”), pursuant to which Access National Corporation (“Access” or the

“Company”) will be acquired by Union Bankshares Corporation (“Union”).

       2.      On October 4, 2018, Access’ Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Union. Pursuant to the terms of the Merger Agreement, shareholders of
   Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 2 of 12 PageID# 2



Access will receive 0.75 shares of Union common stock for each share of Access stock they

own.

       3.      On December 10, 2018, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement, which scheduled a stockholder vote on the Proposed

Transaction for January 15, 2019, omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading.             Accordingly,

plaintiff alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District. Divisional venue is

proper under Local Civil Rule 3(C) because defendant Union Bankshares Corporation maintains

its principal office in Richmond, Virginia and because a substantial portion of the events giving

rise to this action occurred within this Division.




                                                     2
   Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 3 of 12 PageID# 3



                                           PARTIES

         8.    Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Access common stock.

         9.    Defendant Access is a Virginia corporation and maintains its principal executive

offices at 1800 Robert Fulton Drive, Suite 300, Reston, Virginia 20191. Access’ common stock

is traded on the NasdaqGM under the ticker symbol “ANCX.”

         10.   Defendant John C. Lee IV is Chairman of the Board of the Company.

         11.   Defendant Michael G. Anzilotti is a director of the Company.

         12.   Defendant J. Randolph Babbitt is a director of the Company.

         13.   Defendant Childs F. Burden is a director of the Company.

         14.   Defendant Michael W. Clarke is a director of the Company.

         15.   Defendant John W. Edgemond is a director of the Company.

         16.   Defendant Martin S. Friedman is a director of the Company.

         17.   Defendant Thomas M. Kody is a director of the Company.

         18.   Defendant Gary D. LeClair is a director of the Company.

         19.   Defendant Mary Leigh McDaniel is a director of the Company.

         20.   Defendant Janet A. Neuharth is a director of the Company.

         21.   Defendant Robert C. Shoemaker is a director of the Company.

         22.   The defendants identified in paragraphs 10 through 21 are collectively referred to

herein as the “Individual Defendants.”

         23.   Defendant Union is a Virginia corporation and a party to the Merger Agreement,

which maintains its principal office at 1051 East Cary Street, Suite 1200, Richmond, Virginia

23219.




                                               3
   Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 4 of 12 PageID# 4



                               CLASS ACTION ALLEGATIONS

       24.     Plaintiff brings this action as a class action on behalf of himself and the other

public stockholders of Access (the “Class”). Excluded from the Class are defendants herein and

any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       25.     This action is properly maintainable as a class action.

       26.     The Class is so numerous that joinder of all members is impracticable. As of

October 3, 2018, there were approximately 65,983,372 shares of Access common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

       27.     Questions of law and fact are common to the Class, including, among others: (i)

whether defendants violated the 1934 Act; and (ii) whether defendants will irreparably harm

plaintiff and the other members of the Class if defendants’ conduct complained of herein

continues.

       28.     Plaintiff is committed to prosecuting this action and has retained competent

counsel experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the

other members of the Class and plaintiff has the same interests as the other members of the

Class. Accordingly, plaintiff is an adequate representative of the Class and will fairly and

adequately protect the interests of the Class.

       29.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible

standards of conduct for defendants, or adjudications that would, as a practical matter, be

dispositive of the interests of individual members of the Class who are not parties to the




                                                  4
   Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 5 of 12 PageID# 5



adjudications or would substantially impair or impede those non-party Class members’ ability to

protect their interests.

        30.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        31.     Access is the parent company of Access National Bank and Middleburg

Investment Group serving Northern and Central Virginia.

        32.     Access National Bank is a commercial bank serving middle market businesses

and associated professionals throughout the Washington D.C. region.

        33.     Access National Bank’s core services include commercial credit, deposit,

investment, cash management, private banking, and real estate finance.

        34.     Access National Bank also has subsidiaries that provide wealth management,

retirement planning, and securities brokerage.

        35.     On October 4, 2018, Access’ Board caused the Company to enter into the Merger

Agreement with Union.

        36.     Pursuant to the terms of the Merger Agreement, shareholders of Access will

receive 0.75 shares of Union common stock for each share of Access stock they own.

        37.     According to the press release announcing the Proposed Transaction:

        Union Bankshares Corporation (“Union”) (Nasdaq: UBSH) and Access National
        Corporation (“Access”) (Nasdaq: ANCX) jointly announced today that they have
        entered into a definitive merger agreement for Union to acquire Access in an all-
        stock transaction. Combining the two organizations will create the leading
        Virginia-based regional bank with an unmatched presence across the
        Commonwealth.



                                                 5
   Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 6 of 12 PageID# 6




       Based on financial data as of June 30, 2018, the combined company would have
       total assets of $16.0 billion, total deposits of $11.9 billion and gross loans of
       $11.4 billion. This transaction strengthens Union’s presence in Virginia’s most
       populous market, Northern Virginia. . . .

       Clarke will join Union’s board of directors and will assist in the integration.

       Under the terms of the merger agreement, each outstanding share of Access
       common stock will be converted into the right to receive 0.75 shares of Union
       common stock, valuing the transaction at approximately $610 million, or $29.19
       per share based on Union’s closing stock price of $38.92 on October 4, 2018.

       The merger agreement has been approved by the board of directors of each
       company. The companies expect to complete the transaction in the first quarter of
       2019, subject to the satisfaction of customary closing conditions, including
       regulatory and shareholder approvals.

The Registration Statement Omits Material Information

       38.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

January 15, 2019.

       39.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading.

       40.     The Registration Statement omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction,

Sandler O’Neill + Partners, L.P. (“Sandler”).

       41.     With respect to Sandler’s Comparable Company Analyses, the Registration

Statement fails to disclose the individual multiples and financial metrics for the companies

observed by Sandler in the analyses.




                                                 6
   Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 7 of 12 PageID# 7



         42.    With respect to Sandler’s Precedent Transactions Analyses, the Registration

Statement fails to disclose the individual multiples and financial metrics for the transactions

observed by Sandler in the analyses.

         43.    With respect to Sandler’s Net Present Value Analysis for Access, the Registration

Statement fails to disclose: (i) the terminal values for Access; (ii) Sandler’s basis for applying

price to 2022 earnings per share multiples ranging from 13.0x to 20.5x and multiples of

December 31, 2022 tangible book value per share ranging from 180% to 230%; and (iii) the

individual inputs and assumptions underlying the discount rates ranging from 10.0% to 14.0%.

         44.    With respect to Sandler’s Net Present Value Analysis for Union, the Registration

Statement fails to disclose: (i) the terminal values for Union; (ii) Sandler’s basis for applying

price to 2022 earnings multiples ranging from 14.0x to 19.0x and multiples of December 31,

2022 tangible book value ranging from 200% to 250%; and (iii) the individual inputs and

assumptions underlying the discount rates ranging from 8.0% to 12.0%.

         45.    With respect to Sandler’s Pro Forma Merger Analysis, the Registration Statement

fails to disclose: (i) the assumptions related to purchase accounting adjustments, cost savings,

and transaction expenses; and (ii) the extent to which the Proposed Transaction could be

accretive to Union’s earnings per share and dilutive to Union’s estimated tangible book value per

share.

         46.    When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

         47.    The Solicitation Statement also omits material information regarding potential

conflicts of interest of Sandler.




                                                7
   Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 8 of 12 PageID# 8



       48.     The Solicitation Statement fails to disclose the amount of compensation Sandler

received for the past services it provided to Union, including acting “as (i) financial advisor to

Union in connection with the sale of Shore Premier Finance to Centennial Bank, which

transaction closed in June 2018, (ii) book manager in connection with the secondary offer and

sale of Union common stock held by certain selling shareholders, which transaction closed in

January 2018, and (iii) book manager in connection with Union’s offer and sale of subordinated

debt, which transaction closed in November 2016.”

       49.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       50.     The omission of the above-referenced material information renders the

Registration Statement false and misleading, including, inter alia, the following sections of the

Registration Statement: (i) Background of the Mergers; (ii) Access’s Reasons for the Mergers

and Recommendations of the Access Board of Directors; (iii) Opinion of Access’s Financial

Advisor; and (iv) Certain Prospective Financial Information.

       51.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Access

       52.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       53.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and

Rule 14a-9, in light of the circumstances under which they were made, omitted to state material



                                                  8
   Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 9 of 12 PageID# 9



facts necessary to make the statements therein not materially false or misleading. Access is

liable as the issuer of these statements.

       54.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants.      By virtue of their positions within the Company, the Individual

Defendants were aware of this information and their duty to disclose this information in the

Registration Statement.

       55.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       56.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to

vote on the Proposed Transaction. In addition, a reasonable investor will view a full and

accurate disclosure as significantly altering the total mix of information made available in the

Registration Statement and in other information reasonably available to stockholders.

       57.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       58.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       59.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Union

       60.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.




                                                  9
  Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 10 of 12 PageID# 10



       61.     The Individual Defendants and Union acted as controlling persons of Access

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their

positions as officers and/or directors of Access and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       62.     Each of the Individual Defendants and Union was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       63.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control and influence the particular transactions giving rise to the violations as

alleged herein, and exercised the same. The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       64.     Union also had direct supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted

and/or misrepresented in the Registration Statement.

       65.     By virtue of the foregoing, the Individual Defendants and Union violated Section

20(a) of the 1934 Act.




                                                10
  Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 11 of 12 PageID# 11



       66.     As set forth above, the Individual Defendants and Union had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a)

of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.   As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required

in it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.




                                                  11
  Case 3:18-cv-00862-REP Document 1 Filed 12/14/18 Page 12 of 12 PageID# 12




Dated: December 14, 2018

PAUL PARSHALL
Individually and On Behalf of All Others Similarly Situated


By: /s/ David G. Browne

David G. Browne (VSB No. 65306)
SPIRO & BROWNE, PLC
6802 Paragon Place, Suite 410
Richmond, Virginia 23230
Telephone: (804) 573-9220
Facsimile: (804) 836-1855
Email: dbrowne@sblawva.com

- and –


RIGRODSKY & LONG, P.A.
300 Delaware Avenue, Suite 1220
Wilmington, DE 19801
(302) 295-5310

RM LAW, P.C.
1055 Westlakes Drive, Suite 300
Berwyn, PA 19312
(484) 324-6800




                                           12
